UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 WINDTAMER CORPORATION (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 156 Court Street, Suite # 7 Geneseo, New York (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files).* Yes¨ No¨ * Registrant is not yet required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April 27, 2010, the Registrant had outstanding 86,407,848 shares common stock, $0.0001 par value. EXPLANATORY NOTE WindTamer Corporation (the "Company") is filing this Amendment No. 1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 (the "Form 10-Q"), filed with the Securities and Exchange Commission on April 27, 2010 for the sole purpose of adding the principal financial officer's signature to the signature page which was inadvertently omitted from the Form 10-Q. In connection with the filing of this Form 10-Q/A, and as required by Rule 12b-15 of the Securities Exchange Act of 1934, the Company is also filing as exhibits to this Form 10-Q/A the certifications pursuant to Rule 13a-14(a).Because no financial statements are contained within this Form 10-Q/A, the Company is not including certifications pursuant to Rule 13a-14(b) (18 U.S.C. §1350). No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. Item 6. Exhibits The following exhibits are filed with this report. The exhibit index previously included in the Form 10-Q is not amended hereby. (a) Exhibits: Certification of the Chief Executive Officer Pursuant to Rule 13a-14 or 15d-14of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer Pursuant to Rule 13a-14 or 15d-14 of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WINDTAMER CORPORATION (Registrant) May 3, 2010 By: /s/ WILLIAM A. SCHMITZ Name: William A. Schmitz Title: President and Chief Executive Officer May 3, 2010 By: /s/ GERALD E. BROCK Name: Gerald E. Brock Title: Chairman and acting Chief Financial Officer
